Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered April 9, 2009, convicting defendant upon her plea of guilty of the crime of attempted assault in the second degree.
Defendant waived indictment and pleaded guilty to at*1430tempted assault in the second degree as charged in a superior court information. She also waived her right to appeal. Under the terms of the plea agreement, defendant was to be sentenced as a second felony offender to 1½ to 3 years in prison. After preparation of the presentence report, County Court indicated that it was uncomfortable with the sentence and gave defendant the opportunity to either withdraw her plea or be sentenced to 2 to 4 years in prison. She elected to proceed and was sentenced accordingly. Defendant now appeals.
Defendant’s sole contention is that her sentence is harsh and excessive. Given defendant’s valid waiver of her right to appeal, she is precluded from making this claim (see People v Jennings, 75 AD3d 999 [2010]; People v Houck, 74 AD3d 1476 [2010]). Accordingly, the judgment is affirmed.
Mercure, J.P., Peters, Lahtinen, McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed.